Title: 26th.
From: Adams, John Quincy
To: 


       Attended meeting for the first time these three weeks. Dined at Judge Dana’s. Captain Hobby, who was an officer in the late war, is there, and remains in town, by the desire of Genl. Lincoln, who will take the command on Tuesday, to oppose the rioters, in case they should appear, and who wishes to place experienced officers, at the head of those companies of militia, that are not organized.
       We had a meeting of the A B in the evening. Fiske had an Oration, one essay was read, and I spoke the following piece.
       A B. N: 6.
       
        
         
          “To a friendly, to an indulgent audience, instead of a formal discourse, of which I feel myself utterly incapable, I shall beg leave to offer only a few observations upon a subject, in which, as a member of Society, as a friend to the interests of mankind in general, and more particularly, as an inhabitant of this commonwealth, I feel myself deeply interested.
          It is a trite observation, but no less true than solemn, that not only man himself, but the works of his hands, and the productions of his mind, while connected with his body, carry within themselves the principles of their destruction. All the arts and sciences, like our bodily frames, from an impotent and feeble infancy, generally rise gradually to that degree of perfection, by which, whatever pertains to humanity is bounded; after which, they imperceptibly decline, and finally return to nothing from whence they sprung.
          We are however easily reconciled to these ideas, because we know, that such are the unalterable Laws, which have been established by the god of nature. But when by some unforeseen or unexpected accident, an individual is brought to an untimely end, we feel an involuntary pang, and lament the fate of one, who was not suffered to perform the course allotted to human nature. But if our hearts are thus taught by nature to sympathize for the misfortune of an individual, how painful, how distressing must our feelings be, when we behold a deadly blow aimed at the vitals of a constitution upon which our own happiness and that of millions depends; a constitution, purchased by the treasures, and sealed with the blood of our countrymen. These sentiments are dictated, gentlemen, by the present situation of public affairs in this commonwealth. At a time, when our property, our precious rights and privileges, and even our lives are threatened with destruction, it is undoubtedly, highly proper, for young men, about to enter upon the theatre of the world, to enquire, what were the causes of our present evils, what remedies, should at such a critical juncture be applied, and, what measures might be taken, in future to prevent the renewal of such dangers.
          It must be universally agreed, that within these few years, there has been an astonishing decay of public virtue among us. Posterity will scarcely believe, that in the short compass of ten years, the same nation should have exhibited repeated examples of the most exalted heroism, and of the most abject pusilannimity—Young as we are, we all remember with what a noble ardor, and with what an undaunted fortitude, our countrymen resolved to support their liberty attacked by an arbitrary and powerful Tyrant: unacquainted, with the art of war, destitute of every kind of ammunition, without an army, and without a treasury to support one, the citizens of the united States resisted the forces of the most powerful nation on the face of the earth, assisted by an army of barbarous mercenaries, sold to the british monarch, by their more barbarous Princes—After suffering from the parent country, injuries, more than sufficient to weary the most enduring patience, the americans, perswaded, that as subjects, they could never obtain justice, finally declared themselves a free and independent nation: this action, was the result of cool reason, and mature deliberation. The declaration of independence drawn by the nervous and eloquent pen of a Jefferson, and the constancy, with which, for two years, they maintained a war, without the assistance of foreign powers, convinced the European Nations of the justice of their cause, and will convince posterity that their conduct was not dictated by the rage of party, or the temporary frenzy of enthusiasm.
          The disadvantages under which, our countrymen laboured were such as precluded all possibility of raising immediately forces sufficient to oppose the veterans of Europe. The British armies were every where successful, and desolation, and rapine attended them, wherever they went. The invincible resolution display’d by the americans in the time of their greatest distress was never surpassed by the sublimest exertions of Roman magnanimity. At length, Fortune adopted the cause of Virtue, and after a struggle of seven years, the independence of America, was acknowledged by Britain herself. It is not necessary to mention, that during the whole course of the war, this State was particularly distinguished for her zeal, and spirited exertions in the common cause—But Oh! how altered is the scene! Instead of that noble spirit of freedom, which animated the breasts of our countrymen, we now hear of nothing but riots, and insurrections. Instead of an attachment to good order, and the Laws, we now behold nothing but violent attempts upon the administration of Justice, and so far have we degenerated, from that sacred regard to honour, which ought always to influence the conduct of individuals, and of nations, that thousands among us, publicly pretend to an abolition of all debts, whether public or private.
          These evils are generally allowed to have proceeded from that luxury and dissipation, which have been introduced into our country since the Peace: and undoubtedly many of them originated from those Causes. But it is of little service to be acquainted with the disease, unless proper remedies are prescribed, and applied; what avails it, that public orators should lament our fondness for foreign frippery, our extravagance, and idleness unless, they recommend, by their precepts and example, the opposite virtues of industry and oeconomy? If but a few individuals of fortune and reputation, would agree, to confine themselves to the real necessaries and conveniencies of life, and to discard those superfluities, which have brought our Country on the verge of her ruin; their example would soon be followed by the generality of the People, and all complaints of imaginary grievances, with their lawless and destructive consequences would soon be at an end. What I propose, gentlemen, is not impossible: for the two or three first years of the late war, our intercourse with foreign nations was almost entirely interrupted, and the People lived upon the produce of their own Country, more happily than they could have done with all the imported fopperies of Europe. What has once been attempted with success can surely be performed again, and every one will allow that some measures of this kind, are as necessary at this time, as they ever were, in any period of our history. In short, unless some measures are soon adopted more effectual, than any that have yet been taken, we must soon submit to the most detestable of all tyrannies, that of a lawless, and unprincipled rabble. Our history will cast an indelible stain upon the annals of mankind. The name of american will be sufficient to brand any man with infamy, and our nation instead of holding, as they might have done, a distinguished rank, amongst the sovereigns of the Earth, will become, the scorn, the reproach, and the derision of mankind. Should this be the case, 
            
             “Should men, for freedom born, renounce her cause,
             Refuse, her guidance, violate her Laws,
             Lose, first their Country’s rights, and then their own,
             And bend before, a haughty despot’s throne:
             Should liberty, desert this wretched land,
             And fly from fierce oppresion’s iron hand;
             Secure, I follow where she leads the way,
             To shun a tyrant’s arbitrary sway,
             Where’er the goddess chuses her abode,
             There too shall dwell, my tutelary god;
             Ignoble slavery, my soul disdains,
             My only country, is where freedom reigns.”
            
           
         
        
       
      